Citation Nr: 9918455	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  95-37 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to Dependency and Indemnity Compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151.

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and son.


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to July 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board)on appeal from a decision dated in July 1995, by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

There is no competent evidence of record to establish that 
the veteran suffered an injury or an aggravation of an injury 
which resulted in his death due to hospitalization, medical 
or surgical treatment by VA. 


CONCLUSION OF LAW

The appellant's claim for Dependency and Indemnity 
Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that pursuant to 38 U.S.C.A. 
§ 5107(a), a VA claimant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  To be considered a contributory cause of death, 
it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

The appellant has reported that the veteran went to the VA 
Medical Center in Tuskegee, Alabama on May 9th, 1995, to see 
either a doctor or a Veteran's Service Coordinator since he 
was not feeling well.  She indicated that he was not admitted 
to the hospital and that he was unable to see the Veteran's 
Service Coordinator since he was out of his office.  The 
veteran returned home and, at approximately 12:00 a.m., he 
started having seizures.  He was transported to a private 
hospital where he was admitted and it was determined that he 
had suffered an acute brain stem cerebral vascular accident.  
He died on May [redacted] 1995.  

To establish entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151, under the provision in effect at the time the 
appellant's claim was filed , it must be shown that the 
veteran's death resulted from a disease or injury or an 
aggravation of an existing disease of injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination.  While the appellant has argued, 
in essence, that had the veteran been admitted to the VA 
hospital he would not have died, there is no competent 
evidence of record to establish that there was any 
examination, treatment or hospitalization by VA which either 
caused or contributed substantially or materially to the 
veteran's death or otherwise aided or lent assistance to the 
production of death.  The appellant's assertions amount to 
mere speculation in the absence of any competent evidence to 
suggest any relationship between the veteran's alleged 
efforts for hospital admission, which consist of vague 
assertions of wanting to see a doctor or a Veteran's Service 
Coordinator, and his subsequent cerebral vascular accident.  
The circumstances surrounding the veteran's visit to the VA 
hospital are unclear, and while the veteran's son indicated 
that the veteran did, in fact, request to see a doctor, to an 
unknown party, apparently either at an information desk or 
the hospital admission desk, these actions alone, are not 
deemed to suggest the necessary causal connection to render 
the current appeal plausible.   Absent an opinion from a 
medical expert, the allegation that there is a relationship 
between the events which occurred at the VA hospital and the 
veteran's subsequent cerebral vascular accident and death is 
essentially unsupported lay speculation which may not form 
the basis for a well grounded claim. 

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the relationship 
between the veteran's nonadmission to the VA hospital and the 
subsequent development of a cerebral vascular accident which 
caused his death are inherently incredible when viewed in the 
context of the total record.  While the appellant may be 
competent to offer evidence regarding symptoms, Savage v. 
Gober, 10 Vet. App. 489 (1997), she is not competent to 
determine that the etiology of a disability is related to any 
specific incident or event or any other disorder.  Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's statements 
and contentions with respect to her claim; however, through 
these statements alone, she cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to the 
cause of the veteran's death and it's relationship to service 
or a service-connected disability because the cause of the 
veteran's death and it's relationship to any causative factor 
or other disability, as noted above, are medical conclusions 
and lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Consequently, 
lay assertions of medical etiology or diagnosis cannot 
constitute evidence to render a claim well grounded under 
section 5107(a).

The Board notes that where the appellant has not met the 
burden of submitting evidence of a well-grounded claim, the 
VA has no duty to assist her in developing facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).  

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to her claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
her application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In this 
case, the appellant has not put VA on notice of the existence 
of any additional evidence that, if submitted, could make her 
claim well grounded.  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).





	(CONTINUED ON NEXT PAGE)


ORDER

Having found the claim for Dependency and Indemnity 
Compensation based pursuant to the provisions of 38 U.S.C.A. 
§ 1151, not well grounded, the appellant's claim is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
  VAOGCPREC 40-97 provides that all claims for benefits under 38 U.S.C. § 1151, filed before October 1st, 
1997, must be adjudicated under the provision of section 1151 as they existed prior to that date.
  See e.g. VAOGCPREC 7-97, which provides a discussion regarding causality between disability or death 
and hospitalization.

